Title: To Thomas Jefferson from William C. C. Claiborne, 5 December 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            My Dear Sir,
                            
                            New-Orleans December 5th. 1806.
                        
                        My official Communications of yesterday to the Secretary of State, will acquaint you of the unpleasant aspect
                            of Affairs in this quarter.—
                        I persuade myself, that the danger from within will not prove as serious as is apprehended;—But whatever
                            difficulties may arise, you may rely with Confidence, on my best exertions for the defence of my Country and Government.
                        General Wilkinson is of opinion, that the threatened Attack, will soon be made;—He is repairing the
                            fortifications, contemplates 
                            picketing in the City, & establishing a floating Battery at the Mouth of the
                            River.—
                        My friend Mr. Graham has not arrived;—he intends to return (I learn) by the way of the Ohio & Mississippi,
                            in which event he probably will have a long voyage.
                        Accept Dear Sir, the best wishes of Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    